Citation Nr: 0021664	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-37 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought.  The 
veteran, who had active service from January 1960 to July 
1960, from October 1961 to September 1968, and from December 
1968 to September 1971, as well as additional inactive 
service, appealed that decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  There is no credible supporting evidence that verifies 
the existence of any of the veteran's claimed in-service 
stressors to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also, 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

For the following reasons and bases, the Board finds that 
while the veteran's claim for service connection is well 
grounded, the preponderance of the evidence is against this 
claim, and it must be denied.

The veteran's central contention is that he now has PTSD as a 
result of in-service stressors related to his service in 
Vietnam.  His service personnel records reflect service in 
Vietnam from October 1969 to September 1971.  The veteran 
informed a VA clinician in 1983 that he served for four tours 
in Vietnam, from 1961 to 1962, from 1963 to 1964, from 1966 
to 1967, and from 1969 to 1971.  He further related that he 
served with Special Forces during his last tour in Vietnam.

The veteran related some of his specific stressors in a 
January 1995 statement.  He stated that during his service in 
Vietnam, he was detailed to graves registration at Long Binh.  
He continued that part of these duties included retrieving 
bodies from the field.  In his September 1995 notice of 
disagreement, the veteran repeated his assertion that his 
duties in Vietnam included picking up bodies from the front 
lines of combat in Vietnam.  In addition, the veteran stated 
that he was a door gunner during his service in Vietnam.  In 
his November 1995 substantive appeal, the veteran repeated 
his contention that he retrieved bodies.  He also stated that 
he had to perform guard duty.

The veteran received in-patient VA treatment for various 
psychiatric problems from May to June 1995.  The resulting 
discharge summary noted a history of PTSD symptoms since the 
veteran's return from Vietnam.  A listing of specific 
stressors is not contained in that report.  In August and 
September 1996 VA outpatient treatment notes, bipolar 
disorder with PTSD was diagnosed.  It is not clear from these 
notes if the stressors were the recent death of a family 
member or from other psychosocial stressors, or whether the 
diagnosis was based upon stressors from the veteran's service 
in Vietnam.  Numerous other treatment records are contained 
in the claims file, reflecting that the veteran has most 
consistently been diagnosed with a bipolar disorder.  A 
detailed discussion of each of these treatment records is not 
needed here.  The veteran's reported stressors, in 
conjunction with these PTSD diagnoses, however tenuous, are 
sufficient to find that the veteran's claim is plausible, and 
hence well grounded.  This has triggered the VA's duty to 
assist.  Epps v. Gober, 126 F.3d 1464, 1468 (1997). 

In fulfilling the VA's duty to assist, the RO contacted the 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR) in Springfield, Virginia, and requested the 
veteran's service personnel records.  That organization 
responded in June 1998.  They stated that the veteran served 
with the U.S. Army Depot in Qui Nhon.  As noted above, his 
service personnel records reflect service in Vietnam from 
October 1969 to September 1971.  According to the USASCRUR, 
while the Support Command, the higher headquarters of the 
veteran's unit in Vietnam, did perform graves registration in 
Vietnam, it did not do so during the time the veteran served 
in Vietnam.  In addition, the USASCRUR was not able to 
document that the veteran performed graves registration 
duties.  The veteran's service personnel records were 
forwarded with the June 1998 correspondence.  These reflect 
that the veteran served as a stock control specialist and a 
supply specialist with a support unit during his service in 
Vietnam.  There is no mention in his records that he 
performed graves registration or served as a door gunner.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection.  Towards this end, the Board finds that there is 
no credible supporting evidence that any of the veteran's 
claimed in-service stressors actually occurred, a central 
element in a claim for service connection for PTSD.  The 
veteran's service personnel records did not confirm any of 
his reported stressors, and he has not proffered any other 
method of confirming any of his related stressors.  As 
verification of the veteran's account of his stressors could 
not be provided, the Board finds that the preponderance of 
the evidence is against this claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

